              Case 2:20-cv-01091-RSM Document 11 Filed 10/30/20 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   HECTOR ESPINO-SOLORIO ,

 9                             Petitioner,                CASE NO. C20-1091-RSM-BAT

10           v.                                           ORDER OF DISMISSAL

11   WILLIAM BARR, et al.,

12                             Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, and the remaining record, the Court finds and ORDERS:

15          (1)    The Court ADOPTS the Report and Recommendation.

16          (2)    The case is DISMISSED with prejudice.

17          (3)    The Clerk is directed to send copies of this Order to the parties and to Judge

18   Tsuchida.

19          Dated this 30th day of October, 2020.

20

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
